Opinion issued April 7, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00101-CV
———————————
In re Park National Capital Funding, LLC, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus 

 

 
MEMORANDUM OPINION
On February 10, 2011, relator, Park
National Capital Funding, LLC., filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §
22.221; see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel the Honorable Jeff
Shadwick, presiding judge of the 55th District Court of Harris County to vacate
the order signed January 24, 2011, which vacated an order by Judge Shadwick’s
predecessor granting a new trial.  The
same day, Judge Shadwick signed a final judgment, which has been appealed to
this Court.
Mandamus relief is available when the trial court abuses its
discretion and there is no adequate remedy at law, such as by appeal. In re
Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004); In re Dana
Corp., 138 S.W.3d 298, 301 (Tex. 2004) (orig. proceeding) (citing Walker
v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding)). Because the
trial court entered a final judgment on January 24, 2011, relator has an
adequate remedy at law. A writ of mandamus is not a substitute for an appeal. See
Walker, 827 S.W.2d at 840–41; In re
Security Nat’l Ins., No. 14-11-00013-CV, 2011 WL 332712, at *1 (Tex.
App.—Houston February 3, 2001, orig. proceeding).
Because the order relator complains of
is subject to review by direct appeal, we have no authority to issue writ of
mandamus. Accordingly, we deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.